DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
2. The information disclosure statement (IDS) submitted on February 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
			                    Claim objections 
Claim 3 is  objected to because of the following informalities:  
Claim 3 discloses “a polarization direction adjuster, configured to adjust the polarization direction of the light incident into the filter” . There is a missing semicolon “;” at the end of the limitation. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-6, 9, 10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lee et al.  (US Pub. No.: US 2010/0007716 A1).
	Regarding claim 1, Lee et al. discloses a display panel (Fig. 2; stereoscopic image display device; Fig.2), comprising:
a first imaging region (Para 41; a main display panel 110 that displays a left image and a right image), the first imaging region being provided with a filter (Para 45, 47; auxiliary display panel 120 and it is driven in synchronization with one of left and right images of the main display panel 110 and serves to change polarization information of incident left or right image; polarizers 114 and 115); 
wherein, the filter is configured to adjust a polarization direction of light incident into the filter, and configured to filter out polarized light having a set polarization direction in the adjusted light (Fig. 5;  Para 47, 57-67; if the auxiliary display panel 120 is in an OFF 
Regarding claim 2, Lee discloses the display panel according to claim 1, wherein, the filter is controllable, such that the polarization direction of the adjusted light is variable (Para 57-67; wherein the auxiliary display panel can be turned on and off, the image polarization axis can be rotated).
Regarding claim 3, Lee discloses the display panel according to claim 1, wherein, the filter includes:
a polarization direction adjuster, configured to adjust the polarization direction of the light incident into the filter ( Para 57-67; liquid crystal molecules 123a constituting the sub-liquid crystal layer 123;  when the auxiliary display panel 120 is turned off, a plurality of liquid crystal molecules 123a constituting the sub-liquid crystal layer 123 are twisted at 90.degree. (TN structure) or 240.degree. (STN structure) and arranged between the first and second substrates 121 and 122 along a rubbing direction of the alignment films (not shown) of the first and second substrates 121 and 122. When the auxiliary display panel 120 is turned on, the liquid crystal molecules 123a are vertically arranged between the 
an optical filter (Para 57-67; sub-liquid crystal layers 123 with films and polarizers from display panel 110), provided on a light emergent side of the polarization direction adjuster, and configured to filter out the polarized light having the set polarization direction in the adjusted light (Para 59; The reason of the change in the polarization axis of the left or right image is because of a refractive index anisotropy of the sub-liquid crystal layer 123.).
Regarding claim 4, Lee discloses the display panel according to claim 3, wherein, the polarization direction adjuster includes a liquid crystal cell (Para 57; a plurality of liquid crystal molecules constituting the sub-liquid crystal layer), and the optical filter includes a first polarizer located on a light emergent side of the liquid crystal cell (Para 45; polarizer 115);
the liquid crystal cell includes a first liquid crystal layer, a first electrode and a second electrode which are configured to drive the first liquid crystal layer to deflect (Para 48-52; first and second electrodes).
Regarding claim 5, Lee discloses the display panel according to claim 4, further comprising:
a display region, the display region being provided with a display unit, the display unit being configured to display an image ( Fig. 2; Para 41-43; main display panel 110 wherein it displays a left image and a right image ) ,

a second liquid crystal layer ( Para 45; main liquid crystal layer 113) ;
a pixel electrode and a common electrode ( Para 50-54; first and second electrodes for controlling an arraignment of the sub-liquid crystal layer 123; electrodes 128 corresponds to the height of a single pixel of the main display panel and  the width of the electrodes corresponds to the width of a pixel part 125,126 and 127 denote a drive IC for supplying signals and signal wirings for connecting the driver IC and the first electrodes 128; second electrode 128 made of the same material as the first electrode 128 is wholly formed, without any patterns, on the entire surface of the pixel part 125 of the second substrate 122, the upper substrate of the auxiliary display panel 120 ) , configured to drive the second liquid crystal layer to display an image,
a lower polarizer ( Para 45; polarizer 114) , located on a light emergent side of the second liquid crystal layer, or an opposite side of the light emergent side of the second liquid crystal layer.
Regarding claim 6, Lee discloses   the display panel according to claim 5, wherein, the lower polarizer and the first polarizer are integrally formed (Fig. 2; Para 45;  the main display panel 110 includes a thin film transistor (TFT) array substrate 111, a color filter substrate 112 disposed facing the array substrate 111, a main liquid crystal layer 113 positioned between the array substrate 111 and the color filter substrate 112, first and second polarizers 114 and 115 attached on outer surfaces of the array substrate 111 and 
Regarding claim 9, Lee discloses the display panel according to claim 5, further comprising:
an insulation barrier, provided between the first liquid crystal layer and the second liquid crystal layer in a direction parallel to the display panel, and configured to isolate the first liquid crystal layer from the second liquid crystal layer ( Para 47; wherein the first substrate 121 separates the first liquid crystal layer 123 and the second liquid crystal layer 113).
Regarding claim 10, Lee discloses the display panel according to claim 5, further comprising:
a second imaging region ( Para 41; the other one of a left image and a right image displayed by display panel), the second imaging region being provided with a light transmitting unit, and the light transmitting unit being configured to transmit light incident into the light transmitting unit (Para 41; light source 130);
wherein, the light transmitting unit is a hollow portion (Fig. 2; Para 41, 70;  wherein the light source must contain lamps or light emitting diodes in order to generate light therefore, there must be hollow portion in order to insert the lamps or light emitting diodes) ; 
.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.  Claims 11, 12, 13 are rejected under 35 U.S.C. 103 as being anticipated by Lee et al.  (US Pub. No.: US 2010/0007716 A1), in view of Chun et al.  (US Pub. No.: US 2011/0261206 A1).

a display panel according to claim 1; and
a first camera, provided on a light emergent side of the filter and corresponding to the first imaging region in a position.
Chun discloses a first camera, provided on a light emergent side of the filter and corresponding to the first imaging region in a position (Fig. 3; Para 40-51; wherein there are left camera unit and right camera unit 110 and there is representation unit 120 employs a filter technique).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teaching of Chun et al. in order to have built-in left and right cameras and directly capture stereoscopic images to save transmission time and increase system efficiency. 
Regarding claim 12, Lee discloses the display panel comprises a second imaging region, the second imaging region is provided with a light transmitting unit (Para 41; wherein there are left image and a right image; one of the images can be the second imaging region), and the light transmitting unit is configured to transmit light incident into the light transmitting unit (Para 41; light source 130 that supplies light to the rear side of the main display panel 110).
However, Lee does not disclose the display device further comprises:
a second camera, provided on a light emergent side of the light transmitting unit.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teaching of Chun et al. in order to have built-in left and right cameras and directly capture stereoscopic images and to irradiate light in order to save transmission time,  increase system efficiency and acquiring depth information regarding the subject.

Regarding claim 13, the combination of Lee and Chun teaches the display device according to claim 12, wherein, the light emergent side of the light transmitting unit and the light emergent side of the filter are all located on a light emergent side of the display device (Chun; Fig. 3; Para 39-50; wherein the camera units that include depth camera that irradiates light and the representation unit 120 that employs filter processing are all located on the front side of the glasses).
Allowable subject matter
Claims 7, 8, 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject 
Regarding claim 7, none of the prior art discloses “wherein, the first electrode and the pixel electrode are provided in a same layer and made of a same material, and the second electrode and the common electrode are provided in a same layer and made of a same material “ in combination of limitation disclosed in its base claims.
Regarding claim 8, none of the prior art discloses “the display panel according to claim 5, wherein, the second liquid crystal layer and the first liquid crystal layer are provided in a same layer and made of a same material” in combination of limitation disclosed in its base claims.
Regarding claim 14, none of the prior art discloses “An image acquiring method of the display device according to claim 11, comprising: controlling a first camera to acquire a plurality of first images, wherein polarization directions of all of the plurality of first images are varied or polarization direction of at least one of the plurality of first images is varied, and controlling a filter to vary a polarization direction of light incident into the filter, before the first camera acquires each of the at least one first image or the first camera acquires each of all of the plurality of first images;
determining a target reflective region; and selecting one of the first images whose target reflective region has a lowest luminance among the plurality of first images, to acquire a target image” in combination of limitation disclosed in its base claims. 
Regarding claims 15-20, claims 15-20 are objected to as being dependent from claim 14. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696